IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,318-02


LAGARY HARRISON, Relator

v.

MONTGOMERY COUNTY DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 96-11-01599-CR

FROM MONTGOMERY COUNTY



 Per curiam.

O R D E R
	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas
corpus in the 359th Judicial District Court of Montgomery County on February 22, 2011, that
more than 35 days have elapsed, and that the application has not yet been forwarded to this
Court. 

	In these circumstances, additional facts are needed. Respondent, the District Clerk of
Montgomery County, is ordered to file a response, which may be made by: submitting the
record on such habeas corpus application; submitting a copy of a timely filed order which
designates issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim.
App. 1992); or stating that Relator has not filed an application for habeas corpus in
Montgomery County. Should the response include an order designating issues, proof of the
date the district attorney's office was served with the habeas application shall also be
submitted with the response. This application for leave to file a writ of mandamus shall be
held in abeyance until Respondent has submitted the appropriate response. Such response
shall be submitted within 30 days of the date of this order, and Respondent shall serve a copy
of any such response on Relator.

Filed: May 11, 2011
Do not publish